Title: To John Adams from J. C. Champagne, 2 May 1778
From: Champagne, J. C.
To: Adams, John


     
      Sir
      Blaye 2d: May 1778
     
     I had the honnor to Congratulate you the 14 Ultimo on Your Safe Arrival at Paris where I hope you Enjoy Good health. I now Agreeable to promise put pen to paper to Acquaint you the Arrival of one of Messieurs Rimbeaux of Bordeaux Vessell from Charlestown Called the Dupré de St. Maur after three and thirty days passage with a Cargoe of 574. h:heads of Tobacco, Rice, Staves and Indigo. She is a Ship of about 350 to 400 tuns, She and Six more got out In the Night but none Yett Arrivd, Capt Decasse who Commands this one thinks they are taken. He and the passengers Delay Comming ashore Yesterday here to reaport their Vessell was So Short that I Could not learn of any thing Extraordinary, Being what offers I Remain Very Respectfully, Your Very h Servt: sir
     
      J: C: Champagne Ainé
     
    